People v Perez (2016 NY Slip Op 04243)





People v Perez


2016 NY Slip Op 04243


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
BETSY BARROS, JJ.


2014-10943
 (Ind. No. 971/13)

[*1]The People of the State of New York, respondent, 
vBoris Augustin Perez, appellant.


Marianne Karas, Thornwood, NY, for appellant, and appellant pro se.
James A. McCarty, Acting District Attorney, White Plains, NY (Jennifer Spencer and Laurie Sapakoff of counsel; Jack Peterson-Daily on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Cacace, J.), rendered September 30, 2014, convicting him of course of sexual conduct against a child in the second degree, upon a plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's waiver of his right to appeal does not foreclose review of his contention that he was deprived of his right to due process because the sentencing court failed to conduct a sufficient inquiry to determine whether he violated a condition of his plea agreement requiring that he not be arrested for a new crime (see People v Cousar, 128 AD3d 716; People v Arrington, 94 AD3d 903). However, contrary to the defendant's contention, the inquiry conducted by the sentencing court was sufficient to determine that there was a legitimate basis for the defendant's post-plea arrest, and thus satisfied the requirements of due process (see People v Driscoll, 131 AD3d 766; People v Arrington, 94 AD3d 903).
Since the defendant was informed of the maximum sentence that could be imposed if he failed to comply with the conditions of his plea agreement, his general waiver of his right to appeal encompasses his claim that the enhanced sentence was excessive (see People v Lococo, 92 NY2d 825, 827; People v Frazier, 127 AD3d 1229, 1230; People v Gonzalez, 93 AD3d 679).
The defendant's remaining contention is without merit.
DILLON, J.P., SGROI, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court